Mr. Justice Pobb
delivered the opinion of the Court:
Appeal by Fitzpatrick Bros, from a decision of the Patent Office denying appellant’s application for the registration of the word “Kitchen” as a trademark for a cleaning’ and scouring preparation for household uses.
The specimens of the mark filed with the application, and which the applicant stated. under oath truly represented the mark sought to be registered, showed that the word “Kitchen” was not used alone, but with “Klenzer,” with the common initial letter “K,” thus: “K\^“.” The Patent Office ruled that the word “Kitchen” had not been shown to have been used as a trademark, and further that it would have been descriptive if it had. The Trademark Act provides for the registration of actual, and not fictitious, trademarks. This we already have *243determined. Re Motz Tire & Rubber Co. 40 App. D. C. 487; Quaker City Flour Mills Co. v. Quaker Oats Co. 43 App. D. C. 260.
The failure to show trademark use renders it unnecessary to consider any other question.
The decision is affirmed. Affirmed.